DETAILED ACTION
	In response to the Amendment filed on 7/18/22, claims 1-8 and newly added claims 9-11 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Harada (JP 06-147280) in view of Nagashima (JP 2011-008939).
Regarding Claim 1, Harada discloses
a chassis (10) fixed to an apparatus main body (i.e. of printer, [0001]);
	a driving roller (11) that is driven by a driving source (i.e. wherein 11 is disclosed
as a drive pulley) and rotates around a rotational axis (i.e. its center of rotation) of the chassis;
	a belt member (14) that transmits rotational force of the driving roller;
	a tension roller (17) that contacts the belt member to thereby apply tension to the
belt member;
	a support member (15) that supports the tension roller rotatably and is swingable
about a rotational shaft (16a);
	a screw (19) by which the support member is fixed to the chassis at a
predetermined position (see Fig. 1); and
	Harada does not disclose a retaining member.
	Nagashima discloses
	a retaining member (10) that is able to be engaged with the chassis (52),
	wherein the support member (20) is fixed between a part of the retaining member and the chassis in an insertion direction of the screw (2), for the purpose of securing the support member.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date to modify the invention of Harada by including the retaining member as
disclosed by Nagashima, for the purpose of securing the support member.
	Harada and Nagashima do not explicitly disclose the driving roller to have a rotational shaft or a support member to be swingable about this rotational shaft.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to swing the support member about the rotational axis of driving roller 11, since it has been held that rearranging parts of an invention involves only routine skill in the art. By doing so, the swing point is merely relocated from the rotation axis of one roller to that of a different roller, without destroying operability. This modification would be obvious to try, chosen from a limited number of possible configurations and with predictable results. In the resulting modification, a rotational shaft would explicitly be added to 11, as already exists for 16.
Regarding Claim 2, Harada discloses
an urging unit (20) configured to urge the support member in a tension applying
direction (downwards in Fig. 1) in which the tension roller applies tension to the belt
member.

Regarding Claim 3, Harada discloses
	the support member includes a through hole (18) through which the screw
passes and the through hole extends in the tension applying direction (i.e. has at least
some length in that direction).
	Regarding Claim 4, Nagashima discloses
	the retaining member (10) to be engaged with the chassis (52) when the screw is
fastened, so that movement in a rotational direction of the screw is regulated (i.e. upon
tightening the screw, additional rotational motion is regulated/limited by friction).
	Regarding Claim 5, Nagashima discloses
	the retaining member includes an insertion hole (11a) in which the screw is
inserted, and a first engagement portion (two tabs 12 on one side of 10) and a second
engagement portion (two tabs 12 on the other side of 10) that are able to be engaged
with the chassis (52), and the insertion hole is provided between the first engagement
portion and the second engagement portion (Fig. 2).
Regarding Claim 6, Harada discloses
the support member (15) includes an engagement portion (15a) that is able to be engaged with the chassis (by face contact), and the chassis is engaged with the
engagement portion (by face contact), so that uplift of the support member from the
chassis is suppressed (the face contact is needed so that 19 can be attached and
thereby uplift be suppressed).
Regarding Claim 7, Harada discloses
a reading unit (i.e. [0001] discloses a copying machine, wherein a reading unit
and conveyance unit are present) configured to read the document conveyed by the
conveyance unit; and a drive transmission device according to Claim 1.
Regarding Claim 8, Harada discloses
a recording unit (i.e. [0001] discloses a printer, wherein a recording unit and
conveyance unit are present) configured to record an image on a recording medium; a
conveyance unit configured to convey the recording medium; and a drive transmission
device according to Claim 1.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Harada (JP 06-147280) in view of Nagashima (JP 2011-008939) in view of Storace et al. (US Patent No. 3,951,257).
	Regarding Claim 10, Harada and Nagashima do not disclose a first conveyance roller or second conveyance roller.
	Storace et al. discloses a first conveyance roller (24) that conveys a sheet and a second conveyance roller (14) that conveys the sheet conveyed by the first conveyance roller, wherein the first conveyance roller and the second conveyance roller are rotated by the belt member (12) for the purpose of transporting mail. 
	
	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Harada and Nagashima by including the 

conveyance rollers as disclosed by Storace et al., for the purpose of transporting mail.

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a chassis to have an opening engaged by a first engagement portion (Claim 9) or the retaining member to be arranged between the engagement portion and tension roller (Claim 11).

Response to Arguments
	In response to Applicant’s argument that “the rotational shaft of the driving roller as described in claim 1 is different from the roller shaft of Harada. That is, a support member that is swingable about a rotational shaft of a driving roller is not disclosed in Harada”, it is noted that as per the current 103 rejection above, it would have been obvious to relocate the swing point of the support member to the rotational axis of the driving roller. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        August 30, 2022